Citation Nr: 1003558	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-23 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a February 2008 rating decision, which reduced the 
Veteran's disability rating for arthrosis of the lumbar 
spine, was proper.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reduced the Veteran's disability 
rating to 10 percent from 40 percent, as of May 1, 2008.  In 
a July 2008 rating decision, the RO increased the Veteran's 
disability rating to 20 percent, as of May 1, 2008.  

 
FINDINGS OF FACT

1.  By a September 2005 rating decision, the RO increased the 
Veteran's disability rating for his service-connected 
arthrosis of the lumbar spine to 40 percent, effective March 
3, 2005.

2.  Following a May 2007 VA examination, the RO proposed to 
reduce the disability rating for the service-connected lumbar 
spine disability from 40 percent to 10 percent.

3.  By a letter dated in June 2007, the RO notified the 
Veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the 40 percent 
disability rating; the letter was accompanied by a copy of a 
rating decision for the proposed reduction.

4.  By a rating decision dated in February 2008, the RO 
implemented a reduction to 10 percent, effective May 1, 2008.  
Notice of the reduction was mailed to the Veteran that same 
month.

5.  By a rating decision dated in July 2008, the RO increased 
the Veteran's disability rating to 20 percent, effective May 
1, 2008.  Notice of the 20 percent rating was mailed to the 
Veteran that same month.

6.  A comparison of the medical evidence upon which a 40 
percent disability rating was awarded with the evidence 
received in connection with the rating reduction reflects 
improvement in the service-connected lumbar spine disability, 
meeting the criteria for a 20 percent disability rating. 


CONCLUSION OF LAW

The reduction for arthrosis of the lumbar spine to 20 percent 
effective May 1, 2008 was proper.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, 
Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits, the Board points 
out that the procedural framework and safeguards set forth in 
38 C.F.R. § 3.105(e) governing rating reductions were 
explained to the Veteran in adequate detail in a June 2007 
letter prior to the rating reduction in February 2008, and he 
was provided sufficient opportunity to present additional 
argument and evidence in opposition to the reduction.  This 
is discussed in detail below.

In this case the Veteran is challenging the reduction in 
disability rating for his arthrosis of the lumbar spine from 
40 percent to 20 percent.  At his RO hearing, the Veteran 
contended that his back condition has not improved.

The provisions of 38 C.F.R. § 3.105 apply to reductions.  38 
C.F.R. § 3.105(e) requires that, when a reduction in 
evaluation of a service-connected disability is considered 
warranted, and a reduction will result in a decrease in 
payment of compensation benefits being made, a rating 
proposing reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will be notified 
and furnished detailed reasons therefore and given 60 days 
for presentation of additional evidence to show that 
compensation payments should be continued at the current 
level.  If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Additionally, under 38 
C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions are required to be followed by VA before it issues 
any final rating reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).

As a preliminary matter, the Board notes that the Veteran 
does not contend, and the evidence does not reflect, 
noncompliance with the procedural requirements for rating 
reductions.  The RO sent the Veteran a letter in June 2007 
advising him of the proposed reduction for his service-
connected arthrosis of the lumbar spine, and included a copy 
of the rating decision for the proposed reduction.  The 
letter informed the Veteran that he could submit additional 
evidence to show that the compensation payments should be 
continued at the then-current levels, and that if no 
additional evidence was received within 60 days, his 
disability evaluation would be reduced.  Furthermore, the 
appellant was advised of his right to request a personal 
hearing 'to present evidence or argument on any important 
point in your claim.  The Veteran did not request a hearing 
at this time and did not submit any additional evidence.  
Thereafter, more than 60 days later, the RO, in a February 
2008 rating decision, effectuated the reduction.  The proper 
procedure was followed for effectuating a reduction in this 
matter.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).
However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 
38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, since the 40 percent evaluation was 
granted in September 2005, effective March 1, 2005, and was 
reduced in February 2008, effective May 1, 2008, it had not 
been in effect for the requisite period of time.  As such, 
the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
directly applicable in this instance.

The Veteran's service-arthrosis of the lumbar spine is rated 
under Diagnostic Code 5242, pertaining to degenerative 
arthritis of the lumbar spine.  Disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine, which provides that a 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis and a 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5242.  When evaluating disabilities of the musculoskeletal 
system, 38 C.F.R. § 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  Furthermore, consideration should also be 
given to weakened movement, excess fatigability and 
incoordination.  
38 C.F.R. §§ 4.40, 4.45 (2009).  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

The RO initially increased the Veteran's disability rating to 
40 percent based upon an August 2005 VA examination.  At the 
examination, the Veteran reported that he had low back pain 
without weakness, but that he had stiffness and locking at 
times.  There was no swelling, redness, instability or 
fatiguability.  The pain was becoming more constant and he 
did not have any flares.  He indicated that his pain radiated 
into his hips, but not into his buttocks or legs.  He 
described the pain as severe.  Upon examination, the 
Veteran's spine had a forward flexion from 0 to 10 degrees, 
extension from 0 to 10 degrees and lateral bending and 
rotation from 0 to 20 degrees.  The assessment was low back 
pain.  The examiner noted that his limitation of motion was 
due to pain and not to weakness, fatigue or lack of 
endurance.  An x-ray revealed scattered degenerative changes 
within the disc spaces at multiple levels within the lumbar 
spine, most prominent at L3-L4 and L2-L3.  No bone fractures 
were present.  Facet degenerative changes were again noted at 
L5-S1.  Sacroiliac joints were grossly intact.  

The RO based its reduction to a 10 percent disability rating, 
as of May 1, 2008, on the results of a May 2007 VA 
examination.  At the examination, the Veteran reported 
constant pain, decreased motion and stiffness.  He indicated 
that the pain was severe and that it lasted several hours on 
a daily basis and radiated into the groin and buttocks.  The 
Veteran did not have muscle spasm, localized tenderness or 
guarding severe enough to be responsible for abnormal gait or 
abnormal spinal contour.  He had no gibbus, kyphosis, list, 
lumbar flattening or lordosis, scoliosis or reverse lordosis, 
and his gait and posture were normal.  His range of motion 
was forward flexion to 85 degrees with pain beginning at 20 
degrees, extension to 20 degrees with pain beginning at 10 
degrees and lateral flexion and rotation to 15 degrees with 
pain beginning at 10 degrees.  There was no additional loss 
of motion on repetitive range of motion.  An x-ray report 
revealed degenerative disc disease in the upper lumbar spine.

A September 2007 VA medical record reflects that the 
Veteran's spine was symmetrical, with his range of motion of 
forward flexion was limited to 80 degrees.  Straight leg 
raises were negative and there was no trigger point 
tenderness.  He had a normal gait.  A February 2008 private 
medical record shows that the Veteran reported that his 
symptoms had been stable since the last visit and that he had 
been doing his prescribed exercises.  His lumbar examination 
showed diffuse tenderness almost everywhere he was touched in 
the back.  His forward flexion was to 10 degrees, extension 
was to 5 degrees, and right and left sided flexion was to 10 
degrees.  The examiner noted that inconsistent straight leg 
raising resulted with distraction and overreaction during the 
examination.  The examiner noted that complaints of severe 
pain exceeded the objective findings on physical examination, 
and that a behavioral component to his presentation was 
suggested by the presence of 6/8 Waddel's signs, when 3/8 was 
considered significant.

The RO increased the Veteran's disability rating to 20 
percent, as of May 1, 2008, based on a June 2008 VA 
examination report, which showed that the Veteran had low 
back pain which had worsened significantly over the previous 
years.  The Veteran reported that he had fatigue, decreased 
motion, stiffness, weakness, spasms and constant severe pain.  
His posture was stooped and his gait was waddling.  He had 
lumbar flattening, but no ankylosis.  His range of motion was 
forward flexion to 40 degrees with pain beginning at 10 
degrees, extension to 10 degrees with pain beginning at 0 
degrees, lateral flexion to the right and left to 15 degrees 
with pain beginning at 5 degrees and lateral rotation to 15 
degrees with pain beginning at 5 degrees.  There was no 
additional loss of motion on repetitive movement.  

As noted above, a 40 percent disability rating is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine.  As an initial matter, there is no evidence that the 
Veteran has ankylosis of his spine.  With regard to his range 
of motion measurements, the Board finds that, overall, the 
Veteran's range of motion measurements approximate the 
criteria for a 20 percent disability rating.  At his May 2007 
and June 2008 VA examinations, the Veteran's forward flexion 
measurements exceeded the required 30 degrees.  It was noted 
that there was no additional limitation of motion with 
repetitive movement.  The Board notes that the Veteran 
indicated that pain began at 20 and 10 degrees, respectively.  
This pain, however, did not limit the Veteran's range of 
motion, as it had at his August 2005 VA examination.  Under 
the current criteria for rating disabilities of the spine, 
the range of motion measurements are to be considered "with 
or without symptoms such as pain."  38 C.F.R. § 4.71a.  In 
addition, it should also be noted that a September 2007 VA 
medical record reflected that the Veteran's forward flexion 
was only limited to 80 degrees; pain was not mentioned.  The 
Board notes that the February 2008 private medical record 
showed that the Veteran's forward flexion was limited to 10 
degrees; however, the private examiner also noted that the 
Veteran showed distraction and exaggeration, and that his 
complaints of severe pain exceeded objective findings on 
examination, suggesting a behavioral component to his 
presentation.  As such, these range of motion measurements 
are not considered to be credible in assessing the Veteran's 
back disability.  The Board finds that, as of May 1, 2008, 
the Veteran's service connected lumbar spine disability no 
longer meets the criteria for a 40 percent disability rating 
and more closely approximates the criteria for a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.   

As such, the Board finds that the reduction of the Veteran's 
disability rating for his service-connected arthrosis of the 
lumbar spine, from 40 percent to 20 percent, to be proper.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert, supra. 







ORDER

The February 2008 rating decision, which reduced the 
Veteran's disability rating for arthrosis of the lumbar 
spine, was proper.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


